         Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 1 of 16 PageID: 478




                                 Supplementa l Addendum # 1 4 . a . - - - - - - - - - - - - - - - -

- - - - - - - - - - Update: The Truth of the BOP s Mismanagement of Covid- 19----- -----
                                                1



- - - - - - - - - - - - - - - - - - - at Fort Dix Prison

        (1) "Even in the best run prisons, officials might find it difficult if not
        impossible to follow the CDC 1 s guidelines for preventing the spread of virus
        among inmates and staff practicing fastidious hygiene and keeping a distance of
        at least 6 feet from others" citing: United States v. Gorai, 2020 US Dist LEXIS
        72893 (D. Nev. Apr. 24, 2020).
        (2) Courts have described in meticulous detail the history of FCI Fort Dix s
                                                                                  1



        experience with, and response to Covid-19, Eg., Wragg v. Ortiz, 2020 US Dist
        LEXIS 92033, Slip Op. at 4-27 (D. NJ, May 27, 2020). The Wragg v. Ortiz opinion
        contains many disturbing accounts from inmates about Covid-19 procedures and
        health conditions at Fort Dix. (Id. at 14-27).
        (3) As of November 11, 2020, according to the Bureau of Prisons: 229 inmates and
        12 staff members at Fort Dix have tested positive for Covid-19. 41 inmates, and
        6 staff have recovered. None so far have died. https://www .bop/corona virus/
        (viewed on 11/11/2020) .
        (4) "While during this past summer, parts of the United States appeared to be
        seeing a slowdown in the spread of Covid-19, the same was not true for the
        summer epicenter of the Covid-19 pandemic; prisons and jails. See NY Times
        article, June 16, 2020. https://www .nytimes.co m/2020/06/1 6/us/corona virus-
        inmates-pri sons-jails.h tml ("Cases of coronavirus in prisons and jails across
        the United States have soared in recent weeks, even as the overall daily
        infection rate in the nation has remained relatively flat •.• [a]nd even the known
        case numbers are likely a significant undercount because testing has been
        extremely limited inside prisons and because some places that test do not
        release the results.")
             The BOP infection rate far exceeds the national average, with those in BOP
        Custody infected at a rate demonstrabl y higher than those outside BOP custody:




                                              1 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 2 of 16 PageID: 479


                     COVID-19 Infection s per 1,000 People


  \ureau of Prisons           United States             China



   86.07




                          17.87
                                                                          4.25
                                                  0.06


                             Infection s/1,000 People

(collecte d from www.bop. gov/coron avirus, htps://cor onavirus. jhu.edu/m ap.html
includes number of federal inmates in BOP managed institutio ns, the number of
inmates in community based facilitie s, and the number of inmates who have died
from Covid-19. (Numbers as of 8-28-20).
     And the United States knows these numbers will continue to climb,
recognizi ng in briefings across the country that "despite extensive measures to
prevent the transmiss ion, more federal inmates will inevitabl y contract Covid-
19 going forward." See US v. Conner, 2020 WL 3053368 at 1<8 (N.D. Iowa, June 8,
2020).
     Indeed, as the winter months approach, the increase of Covid-19 c~ses has
been rising at an unprecede nted and alarming level, (especial ly at Fort Dix.)
https://ww w.nytime s.com/liv e/2020/l0 /26/world /covid-l9 -coronavi rus-updat es
("with the coronavir us spreading out of control in many parts of the United
States and daily count cases setting records, health experts say it is only a
matter of time before hospitals reach the breaking point .•• there are more than
41,000 Covid-19 patients hospitali zed in the United States, a 40 percent rise in
the last month.") As the situation regarding the pandemic in the United States
worsens considera bly, the situation in the prisons of the United States is even


                                      2 of 13
  Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 3 of 16 PageID: 480




more grim.
(5) The CDC, various Federal Judges/Ju stices, as well as multiple governme ntal,
and non-gover nmental health organizat ions all agree that social distancin g is
"the cornersto ne" of reducing transmiss ion of Covid-19, and the further
mitigatio n of the undeniabl y high risk of irreprabl e harm posed by the
contracti on of Covid-19 contagion .
 (6) It is very clear that Fort Dix's mitigatio n measures fall well short of the
CDC's guideline s on multiple levels. And clear and undisputa ble failure is
evident in the simple fact that due to internal physical configura tion of the
confineme nt structure of the inmate housing units at Fort Dix Prison, it is
 impossibl e to maintain 6' social distancin g as per CDC guideline s. Said Fort
Dix housing units' internal configura tion is open in that it allows, and of
necessity places inmates and staff together continual ly mixing in very close
physical proximity to each other (much less than the required 6 foot
separatio n), and yet at the same time the internal physical configura tion of the
housing units are constrain ing; even with a reduced populatio n of inmates; due
to the confined spaces within the housing units, it is also in that regard
impossibl e to maintain the minimum CDC recommended 6' social distancin g.
     In short; we, inmates and BOP staff, are like sardines stuffed into one
monolithi c can with the lid tightly sealed.
(7) The BOP and Fort Dix administr ation are well aware of the risk that the
virus could easily spread rapidly through its congregat e inmate populatio n. And
are further aware that addressin g that risk would require precautio nary
provision s, and safety measures that they simply are unable to execute due to
the inability to separate inmates so as to meet the required CDC quideline s.
(8) The BOP was advised to reduce its populatio n, but quite in fact in
 oppositio n to that advisemen t, in the middle of the pandemic, at the moment of a
 second wave of infection s, and increased resurgenc e of Covid-19 at Fort Dix
 prison, the BOP instead is now increasin g Fort Dix's populatio n by busing in
 more inmates from other prisons. At the very moment the BOP should be focused
 on keeping inmate populatio n at Fort Dix Prison as low as possible, they are
 transferr ing more inmates into Fort Dix Prison and this also in the face of
 their statement s that they are not doing so.
 (9) Regardles s of the deceptive empty lip service the BOP places forth, it is
 well establish ed in the evidentia l findings that the BOP knowingly disregard s
 the excessive risk to inmate health and safety as manifestl y self evident by


                                       3 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 4 of 16 PageID: 481



their repeated, habitual inconsistencies , and ineffectiveness in containing the
spread of Covid-19 to Fort Dix Prison and within the boundaries of Fort Dix
Prison.
(10) Subsequent to not being able to provide the required CDC 6' social
distancing recorrnnendation, additionally BOP provided inmate face masks are
unsatisfactory in stopping fine particle contagion transmission. Yes, the
wearing of N-95 or finer filtration masks does substantially mitigate the spread
of Covid-19. But the wide mesh, cotton cloth masks provided by the BOP to
inmates does not stop the rnicrofine particulates that can float in the air for
hours after an infected person exhales.
     Furthermore, even if inmates and staff were all supplied with N-95 masks,
it is impossible in such low BOP staffed/high inmate population for the BOP to
force inmates to continually wear their masks, especially while sleeping in
overcrowded stagnant ambient breathing conditions. Conditions wherein all
inmates in a room breath each others exhaled air all night long.
     It is additionally impossible for staff to force all inmates to continually
wash their hands. And now many of the hand soap dispensers are breaking and as
of yet have not been replaced. I often watch inmates use the bathroom and use
only plain water to wash their hands, or not wash their hands at all.
(11) In a recent Order, a Court granted compassionate release of an inmate at
Fort Dix, stating that most of the inmates at this "heavily populated
correctional facility" have not been tested, and compares this prison's strategy
to "ignorance is the best policy" US v. McNish, 2020 US Dist LEXIS 173048 Slip
Op. at 6, 8 (E.D. PA, 9/22/20).
(lla) On October 26, 2020, New Jersey's U.S. Senators Cory Booker, and Bob
Menendez sent a letter to the U.S. BOP calling the situation a "rapidly
escalating crisis." The situation, they said, demands an indefinite moratorium
on inmate transfers and immediate testing of all staff and prisoners. "It is
clear the BOP does not have an effective plan to ensure COVID-19 positive
inmates are not transferred between facilities," they wrote the BOP Director
Michael Carvajal. They added, "All FCI Fort Dix inmates, staff, and the
surrounding corrnnunities are now at increased risk for contracting Covid-19 with
potentially deadly consequences."
(12) I assert and testify and is easily verifiable that as of November 11, 2020,
despite an explosion in Covid-19 positive inmates over the last 6 to 8 weeks,
FCI Fort Dix is still not testing the general population, and is not conducting


                                     4 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 5 of 16 PageID: 482




general population temperature checks as it did for a period of time last
spring. Yet the CDC guidelines are clear: Updated CDC guidelines now recommend
daily symptom and temperature screening in any correctiona l facility with a
(one) reported case of Covid-19. U.S. Supreme Court 2020 US LEXIS 3629:: Barnes
v. Ahlman:: Aug. 5, 2020, Dissent by The Honorable Justice Sotomayor, paragraph
2.
(13) Not only does BOP/Fort Dix Prison violate the CDC guidelines. Furthermore
Fort Dix Prison has misrepresen ted its actions to the court and failed in
multiple additional instances and scenarios to safeguard the health of inmates
in its care. The Federal Bureau of Prisons has proven to be ill-equippe d to
manage the federal prison system and has badly handled the directive of Attorney
General Barr made early in the pandemic.
http://www. nytimes.com /2020/06/25 /opinion/cor onavirus-pr isons-compa ssionate-
release.html ?smid=fb-ny topinion&sm typ=cur ("The Bureau's response has been
dysfunction al to the point of cruelty.") Astonishing ly, the BOP has advised
many inmates that they had been approved for release due to the pandemic, only
to be told later that a mistake had been made and that they would not be
released. Id., Woodard v. U.S., Id. (" [t]he Court is aware of the growing
evidence of the BOP's chronic mismanagement of its vulnerable population during
the Covid-19 pandemic.") US v. Rodriguez, Id., 202 WL 1627331 at '9 ("The BOP's
                                                                   7


containment measures have already proven insufficien t to prevent the spread of
Covid-19."
     In short it is clear they are playing Russian Roulette with the lives of
medically vulnerable inmates such as myself that are placed in their care and
safekeeping by the Honorable Federal Courts of the United States of America.
(14) During the current resurgence of Covid-19 in the worldwide general populous
and inside the confines of Fort Dix Prison, the BOP is still transferrin g
inmates from other prisons to Fort Dix Prison and within Fort Dix; housing unit
 to housing unit.
      Case in point: on 11-11-20, 20 inmates were placed in my housing unit
 (5741). Upon interview of these inmates, they said they were held in 5851 for
 (2) weeks after arriving at Fort Dix Prison from different locations outside
 Fort Dix Prison.
      During their period of (2) weeks in 5851, they testify that about (70)
 inmates from 5812 (the infected building as witnessed in Exhibit "J") - about 70
 inmates were moved into their building (5851). 70 inmates from the infected



                                      5 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 6 of 16 PageID: 483




building (5812) moved to (5851). This is the same group of 70 ~nmates that were
removed from 5812 when it was discovered that approximately 150 inmates in 5812
were infected, they were removed from 5812 and placed in 5851. Subsequently, at
least one of those inmates from 5812 (Joshua Moses) that had previously tested
negative, subsequently tested positive for Covid-19 after being in 5851 for a
brief unspecified amount of time. Said inmate that subsequently tested positive
was moved back to 5812 which had become another quarantine unit. Subsequent to
all these events of cross contamination, the originally reference 20 inmates
from 5851 were; on 11-11-20, placed in my building (5741). To see the full
details of this negligent mismanagement, and reckless disregard for inmates
safety and security see "Exhibit J"' and the corrmentary contained here in,at(nL
(15) Another case in point: On Wednesday, 18th of November, 2020, approximately
26 inmates were moved into my housing unit (5741), moved from 5703 (the
quarantine unit). One of these inmates was moved into my room. He sleeps
directly over me in the top bunk. And where is he from? Elkton Federal Prison
that's where. He states he was held in quarantine in 5703 after arriving at
Fort Dix (2) weeks prior to being transferred into 5741. And now this Elkton
inmate sleeps directly above me. And this Elkton inmate is very often seated
beside my bed 2.5 feet from where I sit on the opposite side of my bed.
(16) Another case in point: On the same day they moved those inmates from 5703
into my building (5741) (Nov. 18, 2020) a number of iI1JT1ates questioned the C.O.
about how many more inmates were going to be transferred into our building. He
said he did not not. But he did know that Fort Dix administration was clearing
out all the inmates from 5703 (the quarantine building) so they could fill it up
with more inmates from other facilites. He added (2) buses of inmates would be
arriving next week to repopulate 5703.
(17) And the BOP/Fort Dix's deception/mismanagement should be no suprise in that
historically the Federal BOP continually exhibits the same deliberate
indifference, and malignant behavior of mismanagement. Case in point: "The
Compassionate Release Statute of 2013": The poor response of the BOP to A.G.
Barr's directive earlier this year is not to surprising given the BOP's initial
response to the Compassionate Release Statute in 2013. Indeed, the Department
of Justice itself found that the BOP did not "properly manage the compassionate
release program ... " See U.S. Dept. of Justice, Office of the Inspector General,
the Federal Bureau of Prisons' Compassionate Release Program 1 (2013).
https://www.oversigh t.gov/sites/default/file s/oig-reports/el306.pd f.


                                      6 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 7 of 16 PageID: 484




(18) Th~ the f.OF hqs formally adopted a policy to nitigate the risk of, attempt
to isolate and contain Covid-19, its actual compliance, and implementat ion is
piecemeal and unsatisfact orily inadequate. Piecemeal and unsatisfact orily
inadequate in the face of such dangerously deadly high risk conditions of
confinement for those with vulnerable pre-existan t medical conditions such as
myself. Piecemeal and unsatisfact orily inadequate in compliance and
implementat ion of a supposed excellently crafted written policy. Regardless of
their supposed excellently crafted written policy of Covid-19 mitigation, the
reality of the matter is the BOP has and continues to unnecessari ly, through a
combination of incompetance and deliberate indifferenc e exposed and continues to
expose its inmates to significant unnecessary risks from highly contagious, and
potentially deadly disease. And simultaneou sly attempts to cover its corrupt
actions with lies thereof.
(19) Another case in point of the BOP/Fort Dix's incompeten ce/deliberat e
indifferenc e/gross negligence. Reference "Exhibit J"
     News article Dated Nov. 10, 2020 -(CommentQry-below)
     At some point prior to October 29, 2020, all inmates in Building 5812 of
FCI Fort Dix were tested for Covid-19. Then on October 29, at a town hall
meeting where all inmates were present, BOP officials place forth a list of
approximate ly 70 inmates. All inmates were informed, to assume they tested
positive if they did not find their name on the list. Further, the inmates on
the list who were assumed to have tested negative were moved from 5812 to
another housing unit. Thus 5812 effectively became a quarantine unit. Inmate
Joshua Moses of 5812 was listed on the list of those who had tested negative at
some point prior to October 29, 2020. That night, (the inmates of 5812 who were
assumed as being free from the Covid-19 contagion having been tested at some
point previous to October 29, 2020) they were moved to a different building.
But within days, he too (Joshua Moses) was feeling lethargic and feverish. He
tested positive, and was instructed to carry his mattress and belongings back to
quarantine (5812).
     Your Honor, this very situation exemplifies the abject
mismanagem ent/executio n of testing/vio lation of quarantine procedures
characteriz ed as piecemeal and inadequate through a combination of incompetance
and deliberate indifferenc e: When the BOP discovers one or more inmates is/are
 infected with Covid-19, they remove those supposed uninfected inmates to another
 housing unit as clearly evidenced in the news article Exhibit J. This moving of


                                     7 of 13
  Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 8 of 16 PageID: 485




supposed uninfected inmates from a housing unit where in they had lived in a
confined, close-contact living condition with inmates that had previously tested
positive for Covid-19, moving the supposed uninfected irnnates to another housing
unit, thus potentially causing the spread of the virus to other inmates in other
housing units and/or correctional officers. How? Here's ~ow: They tested all
inmates in 5812 at some point before October 29, 2020. Based on the evidence
presented of Joshua Moses testing negative prior to October 29, and later
testing positive very shortly thereafter being moved to another building. One
can only surmise that Mr. Moses became infected while he remained in 5812 at
some moment during the interval that transpired between the time all inmates in
5812 were tested and the moment he was moved from 5812, i.e., the time elapsed
between a Covid-19 test being given and the results being received vis-a-vis;
some hours, 1 day - 2 days, etc.
     For example, if all inmates in a housing unit are tested: say 100 total
tested and say 50 test positive, 50 test negative and yet the results are only
available one or more days after the fact of administering the test, mean while
all 100 inmates continue to interact confined in the same close contact living
conditions of confinement. How does the BOP know that additional irnnates of the
yet to be discovered negative test resultant group were not infected during the
elapsed interval between the moment the entire unit of 100 inmates were tested
and hours or days later when the 50 were confirmed to be infected? The
unequivocal answer is they can not know even hours later after administering a
test, who is positive and who is negative when all inmates are in constant close
contact living conditions as is existant at Fort Dix low security prison. The
whole point is this: Quite in fact if one person in a unit tested positive every
inmate in that unit should be assumed positive for safety sake and none moved
from that building. Effectively all inmates should be on quarantine. I believe
this is universally accepted medical protocol. And even if I am mistaken -
These actions by BOP officials knowingly disregard corrnnon sense measures of
health and safety and place more and more inmates at excessive risk of
contraction of Covid-19 and the very real danger of premature death there of.
This one inmate, Joshua Moses could have easily spread Covid-19 to another unit
that previously had not evidence of infection. And this is only one inmate of
 the 70 that were moved. I think I not need to belabor the point of the dire
 situation that could be created by the miserable deliberate indifference and the
 gross negligence of gross mismanagement of Covid-19 by BOP officials at Fort Dix


                                      8 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 9 of 16 PageID: 486




Prison: In short a super spreader scenario could easily unfold by one wrong
action of BOP officials regardless of how well a written policy they place
forth. But this is the type of incompetence, deliberate indifference, and gross
negligence inmates confront on a daily basis. The dire situation I find myself
in, having a combination of multiple suspect vulnerable health conditions in
light of Covid-19 has brought to light the pre-existant elemental, constitute
failure of a corrupt system of imprisonment, that allows the oppression of
citizens and violates their human rights.
(20) Another case in point: During the recent major outbreak of Covid-19 at Fort
Dix Prison inmates were still being transferred to the Drug Program at Fort Dix
Prison located in housing unit 5852. Transfers were from both inside Fort Dix
Prison and from other facilites. And the fact is it would only require one
infected inmate to infect the entire housing unit of apprixmately 200 to 368
inmates. Well, Your Honor, I believe that one inmate has been identified. On
11-14-2020, a Federal Corrections Officer has anonymously confirmed the first
case of Covid-19 among Drug Program participants in building 5852. Some time
during the week of November 9, 2020, said infected individual was identified and
the drug program suspended. And now since one inmate has tested positive in
5852, will they investigate the origin of the infected inmate? Will the BOP use
contact tracing to identify and isolate every individual that the infected
inmate came into contact with, both inmates and BOP workers, and Federal
Marshals? Will the BOP test all contact traced individuals? Will the BOP
follow standard medical protocol and procedure or will they bury their head in
the proverbial sand and continue to follow "ignorance is the best policy" as
cited by a Federal Judge in U.S. v. McNish, 2020 US Dist LEXIS 173048 Slip Op.
at 6, 8 (E.D. Pa, 9/22/20)? Will the BOP now remove that one inmate to another
building, possibly spreading more Covid-19 contagion? And how do they know
whether other inmates and BOP staff in 5852 are not also infected? Thus this
could be a repeat scenario, the mise-en-scene fully furnished with, not actors,
but real life participants in a tragic unfolding of events as transpired and
evidence in "Exhibit J: News Article dated November 10, 2020".
     Will the BOP consider all inmates in 5852 as infected and quarantine the
entire building? Or will they begin to play Russian Roulette as they did in
building 5812, using flawed procedures to pick and choose a corrupt
redistribution of inmates to other housing units, thus possibly creating
cascading super spreader scenarios of multiplicative actuation? For details of


                                     9 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 10 of 16 PageID: 487




their previous and recent scandalous debacle see Exhibit J, and commentary
contained here in, at(fCJ).
     This "ignorance is bliss" approach by the Federal BOP is not only
unacceptable ideology and behavior unbecoming taxpayer supported government
officials, but places; inmates, BOP employees and the general populace
unnecessarily at risk. A Federal Judge commenting in a case related to Federal
Prison Allenwood Low, Reference: (Loyd v. U.S., 2020 WL 2572275 (ED Mich., 5-21-
20)) states the underlying attitude of deliberate indifference to the
seriousness of the spread of Covid-19: "zero confirmed cases is likely more a
result of lack of testing than a lack of the virus' presence in the prison. If
anything, the Court is more concerned that inmates and staff members are
interacting with one another as normal and blissfully unaware of the virus
spreading throughout the system." (I)nmates currently, "eat, sleep, and
interact with each other in a confined space, making it easier for the virus to
spread once introduced. Inmates are still being transferred between facilites.
Although they are screened for symptoms, they are not tested for the virus,
leaving potentially asymptomatic individuals to spread the virus to others. In
low security facilites, inmates are being quarantined with their own unit, as
opposed to individual cells, preventing them from complying with social
distancing recommendations."
     The haphazard manner in which BOP officials use in transferring inmates not
only endangers the lives of inmates and BOP workers, but as well endangers the
surrounding comnrunity at large. The mere fact; in the middle of the pandemic,
that inmates are still being transferred between prisons clearly exemplifies
deliberate indifference, negligent mismanagement and gross negligence in the
light of past deadly Covid-19 outcomes. Additionally, the transfer of inmates
during this highly volatile moment of Covid-19 resurgence is bad enough, but
even worse, they do not test inmates for the virus before transfer, only
screening them for symptoms, leaving potentially asymptomatic individuals to
become super spreaders of the virus to other inmates/prisons, BOP workers/ and
the surrounding general populace.
     When a reasonable, morally minded person thinks about these things in
relation to the thousands of evidential deaths that have already occurred, such
a person cannot help but to be shocked and outraged at this despicable,
despotic, oppressive violation of a human being's right, not to be knowingly
exposed to a known, deadly contagion by a representative government of the



                                    10 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 11 of 16 PageID: 488



United States of America.
     No matter what an inmate's crime may have been, such confineme nt, and
mistreatm ent far exceeds the punishment meted out by an Honorable Court.
     Said corrupt situation makes one wonder: Is the BOP/Fort Dix Prison trying
to indirectl y extermina te inmates by directly exposing them to a known, deadly
contagion ?
(21) As related to Covid-19; in simple layman's terms, the BOP has knowingly
conducted and continues to knowingly conduct "a dog and pony show"; i.e. make
everythin g sound good for itching ears, and everythin g look good for the
proverbia l camera, but all along ignoring the facts, in the hopes that everyone
else will ignore the facts as well.
     All the while behind the scenes of a supposed well orchestra ted facade is
the discombo bulated, and convolute d pretense of impeccabl e management, with the
pretense of a supposed satisfact ory execution of safety and security for all
involved. But it is just a very unstable, high rise house of cards as multiple
evidentia ry facts assert and testify to the fallacy of the BOP's well
orchestra ted facade.
(22) In the event of indicator s of improvement related to Covid-19 positive
inmates; improvement and/or reduction of Covid-19 positive tested inmates, does
not conclusiv ely establish that the Covid-19 outbreak at FCI Fort Dix has been
contained . Many inmates are asymptom atic, thus the virus remains active in the
prison and with the impossib ility of adequate social distancin g; as unanimously
attested to by multiple experts, remains unchanged, thus, absent additiona l
evidence, we must assume for purposes of my present motion; no matter the
quantity of reported negative/ positive cases at Fort Dix Prison, I am still at a
heightene d risk of contracti ng Covid-19 as long as I remain confined at Fort Dix
 Prison.
 (23) As a habeas corpus petitione r I assert, based on all the evidence of
 condition s of confineme nt as related to my verified vulnerabl e pre-exist ant
 medical condition s, that no set of confineme nt condition s would be
 constitut ionally sufficien t. My clain challenge s the fact and/or extent of
 confineme nt rather than the mere condition s of confineme nt and improvement
 thereof. For those with vulnerabl e health condition s such as myself, there are
 no condition s of confineme nt within the structure of Fort Dix Prison sufficien t
 to prevent possible irreparab le physical harm and constitut ional injury. I
 assert that no set condition s would be constitut ionally sufficien t to mitigate


                                      11 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 12 of 16 PageID: 489



injury. My challenge is the legality of confinement and not the mere conditions
thereof. Adam v. Bradshaw, 644 F. 3d 481 (6th Cir, 2011) cf. Terrell v. U.S.,
564 F. 3d 442, 446-48 (6th Cir, 2009). The Supreme Court has held that release
from confinement - the remedy petitioners seek here - is "the heart of habeas
corpus" Freiser v. Rodriguez, 411 U.S. 475, 498, 93 S. Ct. 1827, 36 L. Ed. 2d
439 (1973).
(24) Based on the evidence presented it is evidently clear the BOP/Fort Dix
Prison is deliberatel y indifferent , with malignant mismanagement and gross
negligence to the serious risk of harm presented by Covid-19 for inmates such as
myself with pre-existin g vulnerable health conditions. This assertion is
evident both subjectivel y and objectively .
     Subjectivel y: it has been demonstrate d that BOP/Fort Dix officials "know of
and disregard the excessive risk of harm to inmates" such as myself "with known
pre-existan ce vulnerable health conditions" . "And it is, indeed fair to say
that acting or failing to act with deliberate indifferenc e to this substantial
risk of serious harm" to my person "is the equivalent of recklessly disregardin g
that risk," by continuing to confine me at Fort Dix Prison.
     Objectively : The evidence is also clear that the BOP/Fort Dix Prison has
continued and does continue to incarcerate my medically vulnerable self "under
conditions posing a substantial risk of serious harm."
     Deliberate indifferenc e and gross negligence are questions of fact subject
to demonstrati on in the usual ways, including inference from circumstan tial
evidence. This is especially true where, as here, the BOP/Fort Dix Prison
substantial ly and utterly fails in its applying basic morality and ethics to the
facts and equities before it, as related to my being confined in high risk
environmen tal living condition with vulnerable pre-existan t medical conditions,
as opposed to releasing me from confinement at Fort Dix prison by the efficacy
of, home confinement , compassiona te release, sentence reduction or any
combination thereof.
     Yet courts have granted compassiona te release to a substantial number of
medically vulnerable prisoners at Fort Dix, a diverse group in terms of their
ages and medical issues, criminal charges, and time remaining on their
sentences: United States v. Pagliuca, N. 17-432 (cs) (granting compassiona te
 release to an inmate at Fort Dix serving a 10 year sentence for child
 pornography offenses); U.S. v. Pena, No. 15-cr-551 (AJN), 2020 WL 2301199
 (S.D.N.Y., May 8, 2020) (granting compassiona te release to an inmate at Fort Dix


                                      12 of 13
 Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 13 of 16 PageID: 490



                                                                  )-1, 2020 WL 1974372
with hyper tensio n); U.S. v. Willia ms, No. 3:17-c r-121 -(VAB
                                                                 to Fort Dix inmat e
(D. Conn. , Apr. 24, 2020) (gran ting comp assion ate relea se
                                                                     1:12-cr-00307-LEK,
with asthm a, diabe tes, and hyper tensio n); U.S. v. Logan, No.
                                                                     relea se to Fort Dix
Dkt. N. 140 (N.D.N.Y., Apr 22, 2020) (gran ting comp assion ate
                                                                  al issue s); U.S. v.
inmat e with diabe tes, high blood press ure, and other medic
                                                                   25, 2020) (gran ted
Patric k Janse n, No. 1:20-c v-015 42 (SEB-MPB) Dist 7th (Nov.
                                                                       nce for child
comp assion ate relea se to Fort Dix inmat e servi ng 15-ye ar sente
                                                                 of BMI class ifica tion
porno graph y offen se, with pre-e xistin g medic al condi tions
obesi ty, forme r smoker, and heart arryth mia).
                                                                            place d forth
      I belie ve the merit s of my case, the overwhelming evide nce
                                                                        ly and objec tively
clear ly indic ates the valid ity of my asser tion both subje ctive
                                                                    neglig ence in its
 that the BOP is guilt y of delib erate indif feren ce and gross
                                                                      relea se from Fort
handl ing of Covid-19 and its refus al to grant my reque st for
                                                                      attem pting to cover
 Dix Priso n with the addit ional impli catio n of syste matic ally
 up the facts of their malig nant mismanagement.
                                                                           reque st and
       I again respe ctful ly ask this Hono rable Court to grant my
                                                                     the effica cy of
 pleas e relea se me from this uncon stiuti onal confin emen t, by
                                                                         .
 whate ver statu te the Honorable Judge Hillm an deems appro priate




                                           13 of 13
          Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 14 of 16 PageID: 491


                                                                      ---------------
- - - - - - - - - - - - - - - Supplemental Addendum # 1 4 . a . ( 1 )
                                                                          ------------
---------------------Exhibit: J ---------
                                                                           --------------
- - - - - - - - - - - - - - - - N e w s Article Dated Nov. 10, 2 0 2 0 - -
                                       - A Very Sad Situati on -


              On  October 29, the prison ers of Buildin g 5812 at FCI Fort Dix, the low-
         securit v prison in New Jersey, were invited to a town hall meeting about the
         Covid-19 outbrea k raging through the facilit y.
              A list of about 70 inrrmtes had been oosted behind plexig lass. The
         remain ing 150 inmates who could not find their names on the list were told to
         assume they had tested positiv e, advoca tes said. Their cell block was now a
         quaran tine unit. One, Troy Wragg, whose complex medica l conditi ons had already
                                                                                         the
         left him wheelc hair bound, had been the lead plaint iff in a lawsui t filed by
                                                                                         .
         ACLU of New Jersey seeking release for a class of medica1ly vulner able 1)80ple
         A federa l judge dismiss ed the case in May. N0w, Wragg wrote to his wife~ his
         fears had been confirm ed. "I am sick. It is officia l. Prayer s and hard work
          are all that will help."
                Familie s and adv0ca tes are raising alarms about the conditi ons at Fort Dix,
          where 229 prison ers and 12 staff a.re now sick. They say the outbrea k was
          pre,ren table and blame the Federa l BOP for transfe rring 150 prisone rs this fall
          from Ohio's FCI Elkton , where more than 1,000 prison ers and staff have been
          ~nfecte d.
               On Monday afterno on, New Jersey 's U.S. Senato rs Cory Booker, and Bob
               Menendez sent a letter to the U.S. BOP calling the situati on a "rapid ly
               escala ting crisis. " The situati on, they said~ der.IBnds an indefin ite
               moratorium on inmate transfe rs and immediate testing of all staff and
               prison ers. "It is clear the BOP does not have an effecti ve plan to ensure.
               COVID-19 positiv e inmates are not transfe rred between facilit ies~" they
               wrote tbe BOP Directo r Michael Carvaj al. They added, "All FCI Fort Dix
               inmate s, staff, and the surroun ding corrnnunities are now at increas ed risk
                for contra cting Covid-19 with potent ially d~adly conseq uences. "
               The Bureau of Prisons clJ d not respond to a reques t for comment on Monday
          afterno on. As recentl y as mid-October U.S. Attorne ys opposin g compas sionate
                                                                                            ve
          release motions by :i:;'ort Dix prison ers argued that "tJe BOP has taken effecti
           steps to limit the transm ission of Covid- 19."
                 Videos purpor tedly taken by a prison er inside 5812 and circula ting among
                                                                                              a
           family members show a unit in chaos, debris scatter ed and trash overflo wing,
Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 15 of 16 PageID: 492




byproduct of a shortage of staff and healthy inmate workers, according to family
members. Wragg's wife, Megan Hallett Wragg, 28, said her husband sounds hoarse
and out of breath. "He barely has a voice. It's very raspy. He's coughed up
blood from coughing so much. Everybody there just walks around like zombies,"
she said.
     Shannon Clark Moses, said her husband Joshua, 39, was in the same unit as
Wragg. "There's no way we can socially distance," he told her. He described
hanging towels around his bunk, a fort to keep out the disease.
     On October 29, Joshua found he was on the list of those who'd tested

negative. That night they were moved to a different building. But, within
days, he too was feeling lethargic and feverish. He tested positive and was
instructed to carry his mattress and belongings back to quarantine.
      The last time Moses heard from him, a week ago, he told her he couldn't
breath. "I'm hearing about men passing out. He said, big, healthy, strong
men ..• he's watching them pass out on the floor, and be carried off," said Moses,
39, of North Philadelphia.
     The situation at Fort Dix, which has a population of 2,600, has been at the
center of a series of federal lawsuits waged by prisoners seeking compassionate
release. Those petitions have largely been denied by judges who cited the low
incidence of infections there, but that could be changing. On November 3, a
judge in the Eastern District of New York granted release for Daniel Mongelli,
citing "the failure of the Bureau of Prisons to prevent and control a Covid-19
outbreak at FCI Fort Dix."

Source: George Woolston, Burlington Country Times; Philadlephia Inquirer/
November 10; and the Press of Atlantic City
   Case 1:20-cv-05544-NLH Document 31 Filed 12/16/20 Page 16 of 16 PageID: 493



Yi!1
IM!l
ill                  .'·"·''


IM!l
                                                                                 '        •-..
                                                                                 ··--
                                                                                 ......_,_.
                                                        c:":'
                        ~           };                  __,,..,,,.~,
                                                                                     ·   ...._
                                                         (
                                '    "\
                                     /


                                                                                         '-··-




                                             ,.         '
                                                  -f~
                                                             '
                                                             l




                            '
                                ,,   ~\
                                         /
                                                         c'1


                                                                       ;)·
                 .,,.-,1<
